Title: Abraham Small to Thomas Jefferson, 30 April 1814
From: Small, Abraham
To: Jefferson, Thomas


      
        Sir
        Philadelphia April 30th 1814
      
      Perhaps it would best become me to apologise, for the liberty I take in requesting your acceptance of the Book which accompanies this—My heart tells me it is but a poor expression of my veneration for you
      If you should have leisure to look through it, I hope it will indicate the bias of the Compilers mind, & those principles to which your life has been devoted
      The little time it has been before the public, seems to promise another Edition—Could I through your instrumentality improve the Indian department of it?—nothing of that nature has I believe escaped your notice—my endeavors here, have been either ill-directed or in vain—however this may be, I hope you will forgive the expression of what you can never be divested
      
        the fervent & heartfelt affection—of your most hble Sert
        Abrm Small
      
    